Scott, J., concurring: I agree with the result reached by the majority but do not agree with the basis on which this result is reached. In my view, respondent’s regulation requiring that in order to obtain capital gain treatment, the distribution, where made to more than one distributee, must be paid to or be includable in the gross income of all distributees within the same taxable year (sec. 1.402(a)-l (a) (6) (iv), Income Tax Regs.) is a reasonable interpretation of the statute. The distributions from one of the funds involved in this case were made in 2 separate taxable years, since Josephine, the widow, received one distribution in 1959 and one in 1960 and the balance was distributed to petitioner Richard and his brother in 1960. The evidence is not sufficient to show that the distributions from the other fund were not made in 2 separate taxable years in that it is not clear that the widow did not receive a distribution from this fund in 1959. The record shows that the balance of the second fund was distributed to Richard and his brother in 1960.1 would hold that respondent’s regulation is valid and that under that regulation petitioners are not entitled to capital gain treatment of the distributions Richard received, since the distributions were not paid to or includable in the gross income of all distributees within the same taxable year.